ON MOTION FOR REHEARING

PER CURIAM.
We grant appellee’s motion for rehearing and clarification, withdraw our former opinion and substitute the following opinion.
We reverse the summary final judgment of foreclosure entered in favor of appellee and remand. The record reveals a disputed issue of material fact regarding the duration of the code violation. Appellee relies on an affidavit of the secretary of the code enforcement board stating that she is making the affidavit based upon her personal knowledge, and that she has read the complaint “which is true in substance and in fact.” The affidavit was not mentioned in appellee’s brief and was indexed in the record under the heading “Affidavit in Support of Award of Attorney’s Fees”.
Appellee has not shown that the secretary of the code enforcement board would necessarily possess personal knowledge of the condition of appellant’s property. Therefore, the affidavit does not fall within the exception to the rule requiring the affiant to state in detall the facts showing that he/she has personal knowledge of the matters stated therein. Carter v. Cessna Finance Corporation, 498 So.2d 1319 (Fla. 4th DCA 1986).
GLICKSTEIN, GUNTHER and POLEN, JJ., concur.